Citation Nr: 0302997	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran has post-traumatic stress disorder that was 
caused by stressful events he experienced in service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that he has post-traumatic stress 
disorder resulting from sustaining multiple shrapnel and 
gunshot wounds in combat in Europe during World War II, and 
witnessing many of his friends die in combat.  

The veteran served on active duty from October 1942 to 
December 1945.  The DD Form 214 and other personnel records 
on file do not reflect any citations indicative of combat, 
however, it is documented that he participated in the 
following campaigns: Normandy, Northern France, Ardennes, the 
Rhineland, and Central Europe.  His separation qualification 
record notes that he was assigned to a combat engineer 
company and worked with the construction and repair of roads 
and bridges.  He also laid mines and used mine detectors to 
locate mines and render them harmless.  The veteran's service 
medical records do not show treatment for a psychiatric 
disorder or wounds sustained in combat.  His discharge 
examination in December 1945 is negative for any findings 
relative to his skin or a psychiatric condition.  

VA medical records dated in 2001 to 2002 note that the 
veteran was disoriented, agitated, combative, and feared 
pursuit by the Germans.  A VA treatment record dated in July 
and August 2001 reported nightmares, striking out, and 
hallucinations about the Germans.  The diagnoses were 
post-traumatic stress disorder.  

Reports from the veteran's private physician, L. McGonigal, 
M.D., dated in November 2000 and September 2001 document 
diagnoses of post-traumatic stress disorder due to the 
veteran's military service.  It was noted that the veteran 
frequently envisioned that he was engaged in battle and that 
his friends were dying around him or that he had been 
injured.  He frequently mistook his wife for an enemy soldier 
and would be verbally or physically threatening to her.  The 
veteran did not sleep at night but wandered around the house.  
The physician noted that the veteran was exposed to multiple 
combat situations, was injured in combat, and witnessed many 
of his friends die in combat.  

A VA examination conducted in May 2002, revealed scars on the 
veteran's right thigh, right arm, and right hand.  The 
pertinent diagnosis was status post gunshot wound and 
shrapnel wound from World War II.  Accordingly, a May 2002 
rating decision granted service connection for shell fragment 
or gunshot wound scars of the right thigh, right arm and 
right hand.  

Of record are multiple statements from fellow servicemen who 
witnessed the veteran sustain shrapnel or gunshot wounds in 
combat in Europe during World War II.  Also of record are 
multiple statements from the veteran's wife, family and 
friends who witnessed the veteran's behavior after service.  
They note that the veteran frequently believed that he was 
back in combat.  They also noted that he had trouble with 
interacting with people due to these flashbacks.  



Legal Analysis

In light of the grant of benefits, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Although, there is no service department 
evidence that the veteran engaged in combat, service 
connection is currently in effect for combat injuries 
sustained by the veteran during his military service during 
World War II.  See Doran v. Brown, 6 Vet. App. 283 (1994) 
(the existence of a valid stressor is a question of fact for 
VA adjudicators to decide).

Accordingly, the evidence of record indicates a clear 
diagnosis of post-traumatic stress disorder, and a link to 
the veteran's injuries denoting combat in Europe during World 
War II.  It is noted that the question of the sufficiency of 
the stressor is a medical determination, and the medical 
evidence documents that the stressor is sufficient to support 
the diagnosis of post-traumatic stress disorder.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

With due regard to the benefit-of-the-doubt doctrine, 38 
U.S.C.A. § 5107(b), the Board finds that there is credible 
supporting evidence to sustain a finding of combat stressors 
for post-traumatic stress disorder.  Hence, the Board finds 
that all elements of the law have been satisfied, and that 
post-traumatic stress disorder was incurred in service.  
Consequently, service connection for post-traumatic stress 
disorder is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

